Sterrett, J.,
The very elaborate argument of the learned counsel for appellants has failed to convince us that the decree complained of should be reversed. In view of the delay and very considerable expense that have resulted from these proceedings, it is to be regretted that their radically defective character was not sooner brought to the attention of the court and the proper remedy applied. The want of jurisdiction, made manifest by the clear and exhaustive report of the learned auditor, was necessarily fatal at any stage of the proceedings. Everything that can be profitably said, on the questions involved, may be found in the auditor’s report and opinion of the court below. For reasons there given, the decree should not be disturbed.
Decree affirmed and appeal dismissed at appellant’s costs.